DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
The amendment filed 12/27/2021 has been entered. Claims 1, 19 and 20 have been amended. Therefore, claims 1-23 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy (US – 2016/0159381 A1) and further in view of H. F. Strauss (US – 3,365,572).
As per claim 1, Fahmy discloses Vehicle Control System and Method comprising:
a method for ascertaining a position-related braking capability of a first vehicle for at least one second vehicle (The route examination equipment can obtain a route parameter indicative of a condition of a route over which a vehicle system travels. The controller receives the route parameter, and examines the route parameter to determine the condition of the route, [0019]), the method comprising:
ascertaining, by the first vehicle, at least one piece of position-related information about a line pertaining to a braking capability on the line (the electrical sensor 316 and/or a controller 320 of the examination system 310 can determine structure parameters and/or environmental parameters of the route based In the electrical characteristic that are measured, [0031], [0047]).
Fahmy discloses all the structural elements of the claimed but fails to explicitly disclose transmitting, by the first vehicle, the at least one piece of position-related information about the line, the at least one piece of position-related information including the ability to make the required deceleration available on the line, to a receiver, wherein the receiver is the at least one second vehicle.
Strauss discloses Automatic Collision Prevention, Alarm and Control System comprising:

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle control system and method of the Fahmy to include the control procedure in which transmitting, by the first vehicle, the at least one piece of position-related information about the line, the at least one piece of position-related information including the ability to make the required deceleration available on the line, to a receiver, wherein the receiver is the at least one second vehicle as taught by Strauss in order to provide a vehicle that smoothly regulates a speed reduction rate in a process of braking and particularly adapted to the prevention of collisions between railway vehicles.

As per claim 2, Fahmy discloses receiving at least one further piece of position- related information by the first vehicle from a transmitter (The rail car may include sensors that, like the locomotive, detect events associated with the track, a catenary line, the rail car, or both. Further, communication devices may be mounted on or near the rail car sensors. In one embodiment, these communication devices may be powerful enough to communicate over a distance and directly port sensor data to an off-board receiver, [0035]).

As per claim 3, Fahmy discloses receiving the transmitted at least one piece of position-related information to a further receiver that is at least one further vehicle and/or at least one wayside device (A back office facility 306 is remote from the first train set, the second train set and the wayside device, [0037]).

As per claim 4, Fahmy discloses wherein the transmitter is at least one further vehicle and/or at least one wayside device ([0035], [(0037]).

As per claim 5, Fahmy discloses wherein the first vehicle is a first rail vehicle (300, Fig: 2) and the at least second vehicle is a second rail vehicle (302, Fig: 2).

As per claim 13, Fahmy discloses wherein the at least one further piece of position-related information (onboard the test vehicle includes sensors that measure one or more parameters. The parameters can include route parameters, structure parameters, and/or environmental parameters, [0032], Fig: 3) is information pertaining 
pertaining to a dampness of the line and/or
pertaining to a rail temperature and/or
pertaining to the likelihood of change of the position-related information and/or
pertaining to objects against or on the line and/or
pertaining to a soiling of a rail, and/or
at least one further piece of information is information about the state of at least one braking system of the second vehicle.

As per claim 19, Fahmy discloses Vehicle Control System and Method comprising:
a computer program product having program code, stored on a non-transitorv machine-readable carrier (microprocessors, field programmable gate arrays, integrated circuits, or other electronic logic-based devices, therefore, it’s include computer, [0049]), for ascertaining a position-related braking capability of a first vehicle for at least one second vehicle (The route examination equipment can obtain a route parameter indicative of a condition of a route over which a vehicle system travels. The controller receives the route parameter, and examines the route parameter to determine the condition of the route, [(0019]), the method comprising:


Fahmy discloses all the structural elements of the claimed but fails to explicitly disclose transmitting, by the first vehicle, the at least one piece of position-related information about the line, the at least one piece of position-related information including the ability to make the required deceleration available on the line, to a receiver, wherein the receiver is the at least one second vehicle.
Strauss discloses Automatic Collision Prevention, Alarm and Control System comprising:
transmitting, by the first vehicle, the at least one piece of position-related information about the line (Thus, when two trains are approaching each other on the same track the coincidence circuit, which is already conditioned by the, reflected signal derived from the photo cell 38 on the same locomotive is, upon reception by detector 46 of a signal transmitted by the oncoming train at the same frequency (Col: 2, Ln: 58-65, Fig: 1-3), the at least one piece of position-related information including the ability to make the required deceleration available on the line, to a receiver, wherein the receiver is the at least one second vehicle (rendered fully conducting to energize an alarm circuit 50 which may serve to warn the engineer audibly and visually of the danger of collision and, at the same time, automatic control circuits 52 may be operated to effect an 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle control system and method of the Fahmy to include the control procedure in which transmitting, by the first vehicle, the at least one piece of position-related information about the line, the at least one piece of position-related information including the ability to make the required deceleration available on the line, to a receiver, wherein the receiver is the at least one second vehicle as taught by Strauss in order to provide a vehicle that smoothly regulates a speed reduction rate in a process of braking and particularly adapted to the prevention of collisions between railway vehicles.

Claims 6-8, 10-12, 14-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy (US – 2016/0159381 A1) as modified by H. F. Strauss (US – 3,365,572) as applied to claim 1 above, and further in view of Rahn (DE – 102015204769, for English, see US – 2018/0105192 A1).
As per claim 6, Fahmy as modified by Strauss discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the at least one piece of information pertains to braking capability on the line during a deceleration process, and/or an acceleration process, and/or in another running situation.
Rahn further discloses wherein the at least one piece of information pertains to braking capability on the line during a deceleration process, and/or an acceleration process, and/or in another running situation (the normal operating mode of a CBTC train 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle control system and method of the Fahmy to the control procedure in which the at least one piece of information pertains to braking capability on the line during a deceleration process, and/or an acceleration process, and/or in another running situation as taught by Rahn in order to provide a method of the aforementioned type which enables efficient operation of the track-bound vehicles even in the event that one of the track-bound vehicles is faulty such that it can no longer guarantee its integrity and is consequently not in a position to report a valid and reliable position.

As per claim 7, Fahmy discloses wherein the information pertaining to the braking capability is at least one piece of position-related information about an adhesion between at least one wheel of the first rail vehicle and a rail (other characteristics representative of adhesion between the wheels and the route, [0042]).

As per claim 8, Rahn further discloses the first rail vehicle and/or the second rail vehicle ascertaining at least one piece of position-related information pertaining to the possibility of using at least one braking system (According to the invention, the switch- over from normal operating mode into fault mode takes place without interrupting the 

As per claim 10, Rahn further discloses wherein the at least one piece of position-related information pertaining to the braking capability pertains to a present line section and involves influence of the first rail vehicle itself on the braking capability also being taken into consideration ([0038], [0041)).

As per claim 11, Fahmy discloses wherein the first rail vehicle ascertains the at least one piece of position-related information pertaining to the braking capability using sensors and/or apparatuses and/or methods available in the first rail vehicle (By having route detection (rail and track geometry) mounted on a powered vehicle, with sensors mounted on each car mechanically or logically coupled to the powered vehicle, [0017)).

As per claim 12, Fahmy discloses wherein the first rail vehicle ascertains the at least one piece of position-related information pertaining to the braking capability using additional sensors and/or apparatuses and/or methods (By having route detection (rail and track geometry) mounted on a powered vehicle, with sensors mounted on each car mechanically or logically coupled to the powered vehicle, [0017)).

As per claim 14, Rahn further discloses taking the at least one ascertained piece of information and/or an obtained piece of information is taken as a basis for triggering at least one action in at least the first rail vehicle and/or the second rail vehicle and/or a wayside device (a respective movement authority 70, 71 is determined by the track-side device 40, taking account of the positions for the track-bound vehicles 10, 20 reported by the vehicle-side devices 11, 21 of the track-bound vehicles 10, 20 and said movement authority is transmitted to the respective track-bound vehicle 10, 20. Herein, the respective movement authorities 70, 71 in FIG. 1 are indicated by curves which indicate in particular the point to which the respective movement authority 70, 71 of the respective track-bound vehicle 10, 20 extends, [0037], Fig: 1-2).

As per claim 15, Rahn further discloses wherein the at least one action is a decision about the selection of at least one braking system of the first rail vehicle or second rail vehicle for a line section (Fig: 1-2).

As per claim 16, Rahn further discloses wherein the at least one action is a determination of a necessary distance between at least the first rail vehicle and the second rail vehicle (In normal operating mode, a respective movement authority 70, 71 is determined by the track-side device 40, taking account of the positions for the track-bound vehicles 10, 20 reported by the vehicle-side devices 11, 21 of the track-bound vehicles 10, 20, [0037].

As per claim 20, Fahmy discloses Vehicle Control System and Method comprising:
a control apparatus for performing a method for ascertaining a position-related braking capability of a first vehicle for at least one second vehicle (The route examination equipment can obtain a route parameter indicative of a condition of a route over which a vehicle system travels. The controller receives the route parameter, and examines the route parameter to determine the condition of the route, [0019]), the control apparatus being provided in at least one vehicle (a system is provided that includes a controller and route examination equipment, [0007]), the method comprising ascertaining, by the first vehicle, at least one piece of position-related information about a line, pertaining to a braking capability on the line (the electrical sensor 316 and/or a controller 320 of the examination system 310 can determine structure parameters and/or environmental parameters of the route based in the electrical characteristic that are measured, [0031], [0047].
Fahmy discloses all the structural elements of the claimed but fails to explicitly disclose transmitting, by the first vehicle, the at least one piece of position-related information about the line, the at least one piece of position-related information including the ability to make the required deceleration available on the line, to a receiver, wherein the receiver is the at least one second vehicle.
Strauss discloses Automatic Collision Prevention, Alarm and Control System comprising:
transmitting, by the first vehicle, the at least one piece of position-related information about the line (Thus, when two trains are approaching each other on the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle control system and method of the Fahmy to include the control procedure in which transmitting, by the first vehicle, the at least one piece of position-related information about the line, the at least one piece of position-related information including the ability to make the required deceleration available on the line, to a receiver, wherein the receiver is the at least one second vehicle as taught by Strauss in order to provide a vehicle that smoothly regulates a speed reduction rate in a process of braking and particularly adapted to the prevention of collisions between railway vehicles.
Further, Fahmy as modified by Strauss further fail to disclose wherein the control apparatus has interfaces for triggering at least one vehicle action.
Rahn discloses Method and Device for Automatically Influencing Track-Bound Vehicle comprising:

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle control system and method of the Fahmy as modified by Strauss to include the control system in which the control apparatus has interfaces for triggering at least one vehicle action as taught by Rahn in order to provide a method of the aforementioned type which enables efficient operation of the track- bound vehicles even in the event that one of the track- bound vehicles is faulty such that it can no longer guarantee its integrity and is consequently not in a position to report a valid and reliable position.

As per claim 21, Rahn further discloses wherein the control apparatus is provided in a wayside device (40, Fig: 1-2), and wherein the control apparatus has interfaces for triggering at least one action in the wayside device (a respective movement authority 70, 71 is determined by the track-side device 40, taking account of the positions for the track-bound vehicles 10, 20 reported by the vehicle-side devices 11, 21 of the track-bound vehicles 10, 20 and said movement authority is transmitted to 

As per claim 22, Rahn further discloses, wherein the control apparatus is of multipartite design, wherein one part is provided in at least one vehicle (10, Fig: 1-2), and/or a further part is provided in at least one wayside device (40, Fig: 1-2), wherein the control apparatus has interfaces for triggering at least one action in the at least one vehicle or the at least one wayside device (a respective movement authority 70, 71 is determined by the track-side device 40, taking account of the positions for the track- bound vehicles 10, 20 reported by the vehicle-side devices 11, 21 of the track-bound vehicles 10, 20 and said movement authority is transmitted to the respective track- bound vehicle 10, 20. Herein, the respective movement authorities 70, 71 in FIG. 1 are indicated by curves which indicate in particular the point to which the respective movement authority 70, 71 of the respective track-bound vehicle 10, 20 extends, [0037], Fig: 1-2).

As per claim 23, Fahmy discloses, wherein the control apparatus has at least one interface to a user, wherein the interface is provided in the form of a portable handheld device and/or of a permanently installed input device in at least one vehicle or
a wayside device (microprocessors, field programmable gate arrays, integrated circuits,
.

Allowable Subject Matter
Claims 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose the at least one piece of position- related information pertaining to the possibility of using at least one braking system is a temperature of a rail (Claim 9), at least one action is a determination of a situation- dependent braking curve for at least one rail vehicle (Claim 17), and the at least one action is a request for at least one maintenance action and/or for at least one cleaning action (Claim 18).

Response to Arguments
Applicant’s arguments, see REMARK, filed 12/27/2021, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fahmy (US – 2016/0159381 A1) and further in view of H. F. Strauss (US – 3,365,572) as applied to claim 1 above, and further in view of Rahn (DE – 102015204769, for English, see US – 2018/0105192 A1).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657